Citation Nr: 0521648	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


The propriety of an initial noncompensable rating for 
residuals of a right scapula fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from October 1947 to June 
1949.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied service connection 
for residuals of head trauma, residuals of low back injury, 
and right shoulder arthritis. The rating decision granted 
service connection for residuals of a right scapula fracture 
and assigned a noncompensable rating effective on January 16, 
2001.

This appeal was remanded by the Board in January 2004 for 
additional development.  In a decision of September 2004 the 
Board denied service connection for residuals of a head 
trauma, residuals of a low back injury and arthritis of the 
right shoulder.  The issue of entitlement to a compensable 
rating for a right scapula fracture was remanded to the RO 
for further development.  The issue of entitlement to a 
compensable rating for a right scapula fracture is now before 
the Board for appellate consideration at this time.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In the January 2004 remand, the Board requested that the 
veteran be afforded a VA orthopedic examination to determine 
the current severity of the service-connected fracture of the 
right scapula.  The examiner was asked to report whether 
there was dislocation of the scapula, nonunion of the scapula 
with loose motion, non union without loose motion, or 
malunion of the scapula.  This was not completed at the March 
2004 examination.  Accordingly, in the September 2004 remand, 
the RO was instructed to afford the veteran a VA orthopedic 
examination to determine the current severity of the service-
connected fracture of the right scapula.  The examiner was to 
report whether there was dislocation of the scapula, nonunion 
of the scapula with loose motion, nonunion without loose 
motion, or malunion of the scapula.

The requested examination was conducted in March 5, 2005.  In 
the examination report it was noted that an X-ray showed an 
intact scapula.  In another section of the examination 
report, dislocation of the scapula and nonunion of the 
scapula with loose motion were noted with each followed by 
"???."  Nonunion without loose motion and malunion of the 
scapula were also listed but no indication was made as to 
whether such was found.

In view of the above, the Board currently lacks the relevant 
clinical information necessary to adjudicate the issue of 
entitlement to an initial compensable evaluation for 
residuals of a right scapula fracture. Therefore, a further 
VA orthopedic examination must be conducted prior to further 
appellate consideration of this issue. See also Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that "where . . . 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance).

In view of the above, this case is again REMANDED for the 
following action:

1.  The claims folder should be returned 
to the physician who conducted the March 
2005 examination of the veteran's 
shoulder at the Louis A. Johnson VA 
Medical Center.  After a review of the 
record the examiner should report whether 
there is dislocation of the scapula, 
nonunion of the scapula with loose 
motion, nonunion without loose motion, or 
malunion of the scapula. 

If the examiner is unavailable, another 
VA physician may conduct the review and 
provide the requested information.  If 
another examination is required, it 
should be conducted.

2.  The AMC or RO should ensure that all 
requested opinions and findings have been 
obtained.  

3.  The AMC or RO should then re- 
adjudicate the claim, and if it remains 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

